 

EXHIBIT 10.3

 

AMENDMENT NO. 1 TO THE 80% COINSURANCE TRUST AGREEMENT

This AMENDMENT NO. 1, dated as of March 30, 2016 (the “Amendment”), to the 80%
Coinsurance Trust Agreement, dated March 29, 2010 (the “Agreement”), among Prime
Reinsurance Company, Inc., a special purpose financial insurance company
organized under Section 6048f of Title 8 of the Vermont Statutes Annotated (the
“Grantor”), Primerica Life Insurance Company, a Massachusetts-domiciled stock
life insurance company (the “Beneficiary”), and The Bank of New York Mellon, a
banking corporation with trust powers organized and existing under the laws of
the State of New York (the “Trustee”) (the Grantor, the Beneficiary and the
Trustee are hereinafter each sometimes referred to individually as a “Party” and
collectively as the “Parties”).

WITNESSETH:

WHEREAS, the Grantor, the Beneficiary and the Trustee have entered into the
Agreement on the terms and subject to the conditions set forth therein; and

WHEREAS, the Grantor, the Beneficiary and the Trustee now desire to amend the
Agreement as hereinafter set forth.

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:

1.

Definitions.

Capitalized terms used but not otherwise defined in this Amendment shall have
the respective meanings set forth in the Agreement.

2.

Amendments to Trust Agreement.

Section 1(a) of the Agreement is hereby deleted and replaced in its entirety by
the following:

 

“(a)

The Grantor has established account number 345845 in the name of “Prime-Funded
Reserves Trust Account” and account number 345846 in the name of “Pecan-Funded
Reserves Trust Account” with the Trustee (such accounts, together, the “Trust
Account”) and the Trustee shall administer the Trust Account in its name as
Trustee for the sole use and benefit of the Beneficiary.”  

3.

Direction.

The Grantor and the Beneficiary hereby authorize and direct the Trustee to
deposit the assets in account number 390223 set forth on Annex A to account
number 345846 in the name of “Pecan-Funded Reserves Trust Account”.  The Grantor
and the Beneficiary hereby authorize and direct

1

 

--------------------------------------------------------------------------------

 

the Trustee to deposit all of the other assets in account number 390223 to
account number 345845 in the name of “Prime-Funded Reserves Trust Account”.

4.

Representations and Warranties.

The Grantor, the Beneficiary and the Trustee each hereby represents and warrants
with respect to itself as of the date of this Amendment, that:

(i)

It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Amendment and to perform its obligations hereunder; and

(ii)

This Amendment has been duly authorized, executed and delivered by it,
constitutes a valid and legally binding obligation of it, enforceable in
accordance with its terms, and no statute, regulation, rule, order, judgment or
contract binding on it prohibits its execution or performance of this Amendment.

5.

Effectiveness.

This Amendment shall be effective on the date first written
above.  Notwithstanding the first sentence of this Section 5, if no further
amendment is made to the Agreement within 5 Business Days of the date first
written above, (i) upon joint written direction executed by the Grantor and the
Beneficiary this Amendment shall be null and void, (ii) the Agreement will
revert back to its original form prior to giving effect to this Amendment and
(iii) all assets on deposit in account number 345845 and 345846 shall be
returned and deposited by the Trustee in account number 390223 in the name of
Prime Re Co – Primerica 80% on such fifth Business Day and thereafter.  The
Trustee acknowledges and agrees that it shall maintain account number 390223
during such five Business Day period, or, if earlier, the date of such further
amendment, for such purpose.

6.

Governing Law.

This Amendment shall be subject to and construed in accordance with the laws of
the Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.  Each party hereto hereby waives trial by jury in any
judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of or related to
this agreement or the relationship established hereunder.  This provision is a
material inducement for the parties to enter into this Amendment.  Each Party
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any objection which it may now or hereafter have to the laying of venue of any
such proceeding brought in such a court and any claim that such proceeding
brought in such a court has been brought in an inconvenient forum.  The
establishment and maintenance of the Trust Account, and all interests, duties
and obligations with respect thereto, shall be governed by the laws of the
Commonwealth of Massachusetts.

7.

Successors and Assigns.

The provisions of this Amendment shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns.

2

--------------------------------------------------------------------------------

 

8.Ratification. 

Except as expressly modified hereby, all of the terms of the Agreement shall
remain in full force and effect.

9.Severability.

In the event that any provision of this Amendment shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Amendment.

10.

Headings.

The headings of the Sections have been inserted for convenience of reference
only and shall not be deemed to constitute a part of this Amendment.

11.

Counterparts.

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but all of such
counterparts together shall constitute but one and the same Amendment. The
parties may sign and deliver this Amendment by electronic transmission,
including PDF.  All the parties agree that the delivery of the Amendment by
electronic transmission shall have the same force and effect as delivery of
original signatures and that each party may use such electronic signatures as
evidence of the execution and delivery of this Amendment by both parties to the
same extent that an original signature could be used.

[Signature pages follow]

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

PRIME REINSURANCE COMPANY, INC.,

as Grantor

By:

/s/ Reza Shah

Name:

Reza Shah

Title:

CEO

 

 

PRIMERICA LIFE INSURANCE COMPANY,

as Beneficiary

By:

/s/ Dan Settle

Name:

Dan Settle

Title:

Executive Vice President

 

 

THE BANK OF NEW YORK MELLON,

as Trustee

By:

/s/ Ignazio Tamburello

Name:

Ignazio Tamburello

Title:

Vice President

 

 

 

[Signature Page to Amendment No. 1 to the 80% Coinsurance Trust Agreement]